Citation Nr: 1521002	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  04-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to December 18, 2002, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont which increased that Veteran's PTSD disability rating from 50 percent to 100 percent effective December 18, 2002.  

The Veteran's claim was remanded by the Board for additional development in August 2006 and February 2009.  


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2002 rating decision which assigned a 50 percent rating for PTSD. 

2.  The Veteran submitted a claim for an increased rating which was received by VA on December 20, 2002. 

3.  It is not factually ascertainable that an increase in disability occurred prior to December 18, 2002, when the Veteran was admitted as an inpatient at VA for psychiatric treatment.


CONCLUSION OF LAW

The criteria for an effective date prior to December 18, 2002, for the assignment of a 100 percent rating for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.130 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

With regard to the claim being decided herein, the Board originally remanded the claim in August 2006 to provide adequate notice to the Veteran.  Appropriate notice was provided to the Veteran in September 2006.  Thereafter, the Board remanded the claim in February 2009 in order to adjudicate an inextricably intertwined claim of whether there was clear and unmistakable error (CUE) in a June 2002 rating decision which granted service connection for PTSD and assigned a 50 percent rating effective June 28, 2001.  In an August 2010 rating decision, the RO determined that there was no CUE in the June 2002 rating decision.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) during the pendency of the appeal which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran contends that an effective date of June 28, 2001, should be assigned for the 100 percent rating for service-connected PTSD.  The Veteran reported that June 28, 2001, represented that first date he sought treatment for PTSD at VA.    

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. §5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date is the date of receipt of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  Harper v. Brown, 19 Vet. App. 125 (1997). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  The informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

As noted above, service connection for PTSD was granted by a June 2002 rating decision and assigned a 50 percent rating, effective June 28, 2001, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran did not appeal this decision.  In December 2002, the Veteran submitted a claim seeking an increased rating for PTSD.  Along with the request, the Veteran submitted a copy of a hospitalization report showing that he had been admitted to a VA hospital on December 18, 2002 for psychiatric treatment.  A June 2003 rating decision assigned a 100 percent rating, effective December 18, 2002, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran appealed the effective date assigned for the 100 percent rating and indicated that he should be awarded a 100 percent rating effective June 28, 2001, the date his original claim for service connection was received.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The first evidence of record indicating that the Veteran's service-connected PTSD warranted a 100 percent rating is a December 18, 2002 , VA hospitalization report.  The discharge report notes that the Veteran had been admitted to VA for two days for nightmares, intrusive thoughts, anxiety, avoidance, decreased memory and concentration, and hypervigilance.  He was assessed with PTSD and dysthymic disorder at that time and assigned a GAF score of 35.  

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. §5110(b)(2).

The evidence dated during the relevant time period consists of VA treatment records dated in September 2001 and December 2001 and a private psychiatric consultation performed by Dr. C. Nowakowski in November 2002.  

The records from VA reflect that the Veteran was seen for an initial psychiatric evaluation at VA in September 2001.  He indicated that he served in Vietnam for one year.  He reported that he burned his hands with cleaning chemicals while serving in Vietnam.  He indicated that his symptoms included intrusive thoughts and nightmares.  He reported that he was irritable and at times violent toward his wife when he returned from Vietnam and he reported being irritable and critical of his children.  He endorsed difficulty maintaining steady employment.  At the time of the evaluation the Veteran indicated that he lived with his wife and two grown sons.  He indicated that he was unemployed.  Mental status examination revealed that the Veteran was casually dressed and groomed with speech which was soft in volume, mildly pressured at times, and of normal prosody.  The Veteran indicated that he was depressed much of the time as well as angry and hopeless.  His affect was mildly agitated with fair eye contact.  His thought process was logical.  He reported that he sometimes heard a telephone ringing but he denied hearing any voices or sounds.  He reported thoughts of suicide but no intention or plan and no homicidal ideation or plan.  The examiner assessed the Veteran with PTSD.  

In December 2001, the Veteran was seen for a report of depression related to his service in Vietnam.  Mental status evaluation revealed that the Veteran was well groomed with neat and casual dress and good hygiene.  His behavior was appropriate and his eye contact was good.  His speech was goal-directed.  His mood and affect were reported to be depressed.  The Veteran reported that he heard ringing but no hallucinations or delusions and his thought process was logical and coherent.  He was alert and oriented and his attention and memory were fair.  The Veteran endorsed intrusive thoughts, distress and nightmares of his injury, avoidance of thoughts, social isolation, restricted affect, low interest, irritability, poor concentration, poor sleep, and hypervigilance.  The examiner noted that the Veteran had significant depressive symptoms including hopelessness and chronic episodic suicidal ideations.  He assessed the Veteran with PTSD and assigned a GAF score of 45.  

A November 2002 psychiatric consultation performed by Dr. Nowakowski reflects that the Veteran suffered a serious accident with burns when the solvent he was using to clean parts ignited while he was serving in Vietnam.  Dr. Nowakowski indicated that the Veteran had PTSD related to that event.  The Veteran endorsed intrusive and invasive memories of the event as well as reliving the event, irritability, a tendency to reclusion, insomnia, and hypervigilance.  Dr. Nowakowski noted that over the years the Veteran had several jobs all lasting only a short time and generally ending due to conflicts with his supervisors or colleagues.  Mental status evaluation revealed that the Veteran was awake, alert, and well-oriented in time, place, and person.  His cooperation was noted to be adequate.  Dr. Nowakowski indicated that he did not detect any apparent deficit at the level of cognitive functions except when the Veteran's concentration was aggravated in an intermittent manner due to his irritability.  The Veteran's affect was reported to be restrained, oscillating between depressive dysphoria and anger.  His thoughts were coherent and well-structured but with a restrained content centered on the Veteran's life in the Army and the accident he suffered.  There were no psychotic symptoms.  Dr. Nowakowski diagnosed the Veteran with PTSD and assigned a GAF score of 50.  He concluded that the Veteran was inapt for any type of paying job as the Veteran's interpersonal difficulties would keep him from maintaining an adequate contact with his work colleagues and superiors.  

The first evidence of record indicating that the Veteran's service-connected PTSD warranted a 100 percent rating is the December 18, 2002, VA inpatient treatment report.  The relevant evidence does not establish that the Veteran met the criteria for a 100 percent rating prior to December 18, 2002.  Although the Veteran contends that he warrants a 100 percent rating since June 28, 2001, the records associated with the claims file do not establish that he sought any treatment for PTSD until September 2001.  The Board has considered the September 2001 and December 2001 VA treatment reports as well as the November 2002 consultation report from Dr. Nowakowski and determined that the evidence does not establish that the Veteran had symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living (including maintenance of minimal hygiene), disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The evidence reflects that the Veteran was oriented in three spheres and he exhibited adequate grooming.  He did not display any inappropriate behavior and he was not determined to be a danger to himself or others at any time.   

The Board is unable to identify any evidence reflecting that the veteran's PTSD was productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, during the one-year period prior to December 18, 2002.  

As shown by the December 2001 VA examination report, neither the PTSD symptoms manifested nor the GAF score of 45 assigned at that time were consistent with the assignment of a 100 percent schedular evaluation for PTSD.  In this regard, the assigned GAF score of 45 indicates serious symptoms or a serious impairment in social, occupational, or school functioning, but is not indicative of total, social and occupational impairment.  Moreover, except for a notation of indications of suicidal ideation, the Veteran's PTSD symptomatology as documented at that time failed to meet all of the other enumerated criteria warranting the assignment of even a 70 percent evaluation for PTSD.  The December 2001 examination report contained no documented evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  Significantly, the report failed to indicate that the Veteran's PTSD rendered him totally incapable of any social interaction or utterly unemployable.

With respect to the March 2002 pension examination report and the VA outpatient records dated from March 2002 to November 2002, this evidence did not include GAF scores and did not discuss the veteran's employability nor in any way indicate that he was unemployable by virtue of his PTSD.  Hence it was not factually ascertainable that an increase in the severity of his PTSD, consistent with the assignment of a 100 percent disability rating was shown during the one-year period prior to December 18, 2002.  

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. §5110(b)(2). 

Therefore, as there is no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claim, the effective date of the assignment of a 100 percent rating for PTSD cannot be earlier than the date of inpatient treatment at VA on December 18, 2002.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In summary, the Board concludes that there is no basis for awarding a 100 percent rating for PTSD prior to December 18, 2002.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to December 18, 2002, for the assignment of a 100 percent rating for PTSD is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


